Appeal from a judgment of the Supreme Court (Sackett, J.), entered July 19, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Central Office Review Committee denying petitioner’s grievance.
Fetitioner, an inmate at Auburn Correctional Facility in Cayuga County, started participation in the residential substance abuse treatment (hereinafter RSAT) program on December 20, 2004. He received six positive evaluations and was scheduled to complete the program on July 3, 2005. Frior to this date, however, he was charged on two separate occasions with violating the prison disciplinary rules prohibiting fighting and, on the second occasion, also with failing to obey a direct order. After determinations of guilt, he was placed in keeplock for 14 days for the first occasion and 30 days for the second occasion. Due to these disciplinary infractions, petitioner was unsatisfactorily discharged from the RSAT program and denied credit for the time he spent in the program. He filed a grievance protesting this decision, which was denied. Following unsuccessful administrative appeals, the Central Office Review Committee (hereinafter CORC) ultimately upheld the denial. Petitioner then commenced this CPLR article 78 proceeding challenging the denial of his grievance and, following joinder of issue, Supreme Court dismissed the petition. Petitioner now appeals.
Initially, “[i]n order for petitioner to prevail, it is incumbent upon him to demonstrate that CORC’s determination was irrational or arbitrary and capricious” (Matter of Winkler v New York State Dept. of Correctional Servs., 34 AD3d 993, 994 [2006]; *1119see Matter of Rivera v Nuttall, 30 AD3d 855, 856 [2006]; Matter of Harris v Goord, 18 AD3d 1040, 1041 [2005]). Here, the program operations manual governing the RSAT program clearly provides that being placed in keeplock for 30 days or more is a ground for unsatisfactory program termination. Inasmuch as there is no dispute that petitioner’s disciplinary infractions resulted in his being placed in keeplock for more than 30 days prior to his completion of the RSAT program, CORC had a legitimate basis for denying his grievance. Petitioner’s remaining contentions are without merit. Consequently, Supreme Court properly dismissed the petition.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.